UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-6962


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MICHAEL F. MATTHEWS,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.     Robert E. Payne, Senior
District Judge. (3:07-cr-00226-REP-1; 3:10-cv-00644-REP)


Submitted:   November 13, 2012            Decided: November 15, 2012


Before NIEMEYER, GREGORY, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michael F. Matthews, Appellant Pro Se. Peter Sinclair Duffey,
Assistant United States Attorney, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Michael         F.     Matthews      seeks       to    appeal       the    district

court’s orders denying relief on his 28 U.S.C.A. § 2255 (West

Supp.    2012)     motion        and    his    motion      for    reconsideration.               The

orders    are    not     appealable        unless      a   circuit       justice       or    judge

issues      a      certificate            of        appealability.                28        U.S.C.

§ 2253(c)(1)(B) (2006).                 A certificate of appealability will not

issue     absent       “a    substantial         showing          of    the   denial        of    a

constitutional right.”                 28 U.S.C. § 2253(c)(2) (2006).                  When the

district court denies relief on the merits, a prisoner satisfies

this    standard       by    demonstrating          that    reasonable        jurists        would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                   Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see      Miller-El      v.    Cockrell,        537    U.S.    322,       336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                                    Slack,

529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Matthews has not made the requisite showing.                               Accordingly,

we deny a certificate of appealability and dismiss the appeal.

We    dispense     with      oral      argument      because       the    facts       and    legal



                                                2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                           DISMISSED




                                3